DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37, 48, 50, 61-65 and 69 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-15 and 17 of U.S. Patent No. 10699564.  Claims 37-46, 48, 50, 51, 61-66 and 69 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 17-19 and 43-50 of U.S. Patent No. 10916127.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 16877982 is reject with the Non-Statutory Double Patenting with above US Patent No. because the above US Patents is mainly claim telematics system associate with monitoring device to collect vehicle data corresponding to plurality of zone associate with road way, determining a geographical location of vehicle way and classifying the vehicle data.  The instant .
Claims 37 and 47-81 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16877963 (reference application). Claims 37 and 47-81 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16877936 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 16877982 is reject with the Non-Statutory Double Patenting with above copending applications because the above copending applications mainly claim telematics system associate with monitoring device to collect vehicle data corresponding to plurality of zone associate with road way, determining a geographical location of vehicle way and classifying the vehicle data.  The instant application is also claim a similar concept therefore it’s obviously to one of ordinary skill in the art to reject the instant application with the Non-Statutory Double Patenting.  Please see the Non-Statutory Double Patenting table 2 below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Non-statutory Double Patenting Table 1:

Instant application No. 16877982
US Patent No. 10699564
US Patent No. 10916127
37. (New) An intelligent telematics system comprising a plurality of monitoring devices, a first datastore, a processing resource and a network interface configured to communicatively couple the plurality of monitoring devices to the first datastore, the intelligent telematics system configured for: transmitting raw vehicle data indicative of vehicle operating conditions from the plurality of monitoring devices; over a period of time, receiving the raw vehicle data and storing the raw data in the first 

2. The method of claim 1, wherein defining a plurality of zones comprises, for at least one zone: obtaining geographic coordinate data indicating a location of a reference point proximate the corresponding sample vehicle way; defining a reference area relative to the location of the reference point for encompassing the corresponding sample vehicle way; and partitioning the reference area into the plurality of contiguous subzones.



2. The intelligent telematics system of claim 1 comprising a first data management system including the first data store and configured to transmit, over a period of time, the raw vehicle data from the plurality of onboard-vehicle monitoring devices to the first data management system to form the historical vehicle data.
39. (New) The intelligent telematics system of claim 37 wherein at least one monitoring device of the plurality of monitoring devices comprises at least a sensing module 

3. The intelligent telematics system of claim 1 wherein at least one onboard-vehicle monitoring device of the plurality of onboard-vehicle monitoring devices comprises at least 


4. The intelligent telematics system of claim 3 wherein the at least a sensing module is configured to one of sense or measure one of the following physical properties of an operating condition of a vehicle: position, speed, direction, rates of acceleration or deceleration, ignition state, external ambient temperature, transmission and engine performance.
41. (New) The intelligent telematics system of claim 39 wherein the at least one 

5. The intelligent telematics system of claim 3 wherein the at least one 



6. The intelligent telematics system of claim 5 wherein the global navigation satellite system technology includes Global Positioning System technology.
43. (New) The intelligent telematics system of claim 37 wherein at least a monitoring device of the plurality of monitoring devices communicates with a vehicle communication port.

7. The intelligent telematics system of claim 1 wherein at least one onboard-vehicle monitoring device of the plurality of onboard-vehicle monitoring devices communicates with a vehicle communication port.


8. The intelligent telematics system of claim 7 wherein the vehicle communication port includes an OBDII port.
45. (New) The intelligent telematics system of claim 37 wherein at least a monitoring device of the plurality of monitoring devices comprises a wireless communication interface configured to communicate with a wireless vehicle communication port.

9. The intelligent telematics system of claim 1 wherein at least one onboard-vehicle monitoring device of the plurality of onboard-vehicle monitoring devices comprises a wireless communication interface configured to communicate with a wireless vehicle communication port.
46. (New) The intelligent telematics system of claim 37 wherein at least a monitoring device of the plurality of monitoring devices communicates 

10. The intelligent telematics system of claim 1 wherein at least one onboard-vehicle monitoring device of the plurality of onboard-vehicle monitoring 


17. The intelligent telematics system of claim 11 wherein the intelligent telematics system configured to partition the reference area into the plurality of first contiguous subzones comprises the intelligent telematics system configured to subdivide the reference area into the plurality of first contiguous subzones according to a hierarchical geospatial indexing system.
50. (New) The intelligent telematics system of claim 37 wherein the intelligent telematics system configured for partitioning a road network area into a plurality of contiguous second subzones for defining a road network zone comprises the intelligent telematics system configured for partitioning the road network area into a plurality of contiguous second subzones according to a Geohash indexing system.
4. The method of claim 3, wherein subdividing the reference area into contiguous subzones according to a hierarchical geospatial indexing system comprises subdividing the reference area into contiguous subzones according to a Geohash indexing system.
18. The intelligent telematics system of claim 17 wherein the hierarchical geospatial indexing system is Geohash.
51. (New) The intelligent telematics system of claim 50 wherein classifier data 

19. The intelligent telematics system of claim 


43. An intelligent telematics system comprising a plurality of onboard-vehicle monitoring devices, a first datastore, a processing resource and a network interface configured to communicatively couple the plurality of onboard-vehicle monitoring devices to the first datastore, the intelligent telematics system configured to: transmit raw vehicle data indicative of vehicle operating conditions from the plurality of onboard-





45. The intelligent telematics system of claim 44 wherein the intelligent telematics system configured to generate the plurality of features comprises the intelligent telematics system configured to generate subzone-related features from the first subset of vehicle data and a second subset of vehicle data including vehicle data for a same vehicle temporally subsequent thereto.
63. (New) The intelligent telematics system of claim 62 wherein the intelligent telematics system configured for generating the plurality of second subzone-related features comprises the intelligent telematics system configured for generating the plurality of second subzone-related features selected from a group of: average time to park, minimum time to park, maximum time to park, median time to park, and standard deviation of time to park.
13. The method of claim 12, wherein generating the subzone-related features are selected from a group of: average time to park, minimum time to park, maximum time to park, median time to park, and standard deviation of time to park.
46. The intelligent telematics system of claim 45 further configured to select the subzone-related features from the group of: average time to park, minimum time to park, maximum time to park, median time to park, and standard deviation of time to park.
64. (New) The intelligent telematics system of claim 







49. The intelligent telematics system of claim 43 wherein the intelligent telematics system configured to generate a plurality of features for each of the plurality of second contiguous subzones based on a 








Non-Statutory Double Patenting Table 2:
Instant application No. 16877982
Copending application No. 16877963
Copending application No. 16877936
37. (New) An intelligent telematics system comprising a plurality of 



the traffic analytics system configured for generating data indicative of the geographic location of the road network comprises the traffic analytics system configured for generating data indicative of geographic boundaries of the road network.


the traffic analytics system configured for partitioning a road network area into a plurality of contiguous second subzones for defining a road network zone comprises the traffic analytics system configured for partitioning 

49. (New) The intelligent telematics system of claim 37 wherein classifier data associated with the classifier configured to define dimensions of each of the plurality of contiguous second subzones.
4. (Original) The traffic analytics system according to claim 1 wherein classifier data associated with the classifier defines dimensions of each of the plurality of contiguous second subzones.
4. The method according to claim I wherein classifier data associated with the classifier defines dimensions of each of the plurality of contiguous second subzones.
50. (New) The intelligent telematics system of claim 37 wherein the intelligent telematics system configured for partitioning a road network area into a plurality of contiguous second subzones for 
the traffic analytics system configured for partitioning a road network area into a plurality of contiguous second the traffic analytics system configured for partitioning the road network area into a plurality of contiguous second subzones according to a Geohash indexing system.


6. (Original) The traffic analytics system according to claim 5 wherein classifier data associated with the classifier defines a precision of Geohashes of the Geohash indexing system.
6. The method according to claim 5 wherein classifier data associated with the classifier defines a precision of Geohashes of the Geohash indexing system.
52. (New) The intelligent telematics system of claim 37 wherein the intelligent telematics system configured for selecting 
the traffic analytics system configured for the traffic analytics system configured for selecting raw vehicle data from second historical data corresponding to the road network zone.

red for selecting raw vehicle data from second historical data corresponding to the road network zone and interpolating data therefrom.
the traffic analytics system configured for selecting vehicle data indicative of vehicle operating conditions for a plurality of vehicles corresponding to the road network zone includes the traffic analytics system configured for selecting raw vehicle data from second historical data corresponding to the road network zone and configured for interpolating data therefrom.


the traffic analytics system configured for selecting vehicle data indicative of vehicle operating conditions for a plurality of vehicles corresponding to the road network zone includes the traffic analytics system configured for selecting raw vehicle data from second historical data configured for interpolating data therefrom.

55. (New) The intelligent telematics system of claim 54 wherein the intelligent telematics system configured for interpolating data comprises the intelligent telematics system configured for interpolating data dependent on classifier data.
10. (Currently Amended) The traffic analytics system according to claim 9 wherein the traffic analytics system configured for interpolating data comprises the traffic analytics system configured for interpolating data [[is]] dependent on classifier data.
10. The method according to claim 9 wherein interpolating data is dependent on classifier data.
56. (New) The intelligent telematics system of claim 54 further configured for defining a boundary of the second traffic zone at a predetermined distance from a boundary of the road network zone.
11. (Original) The traffic analytics system according to claim 9 further configured for defining a boundary of the second traffic zone at a predetermined distance 

57. (New) The intelligent telematics system of claim 54 further configured for defining a boundary of the second traffic zone at a distance defined by a user from a boundary of the road network zone.
12. (Original) The traffic analytics system according to claim 9 further configured for defining a boundary of the second traffic zone at a distance defined by a user from a boundary of the road network zone.
12. The method according to claim 9 including defining a boundary of the second traffic zone at a distance defined by a user from a boundary of the road network zone.
58. (New) The intelligent telematics system of claim 54 further configured for defining a boundary of the second traffic zone based on a data file indicating geographical coordinates of the boundary thereof.
13. (Original) The traffic analytics system according to claim 9 further configured for defining a boundary of the second traffic zone based on a data file indicating geographical coordinates of the boundary thereof.
13. The method according to claim 9 including defining a boundary of the second traffic zone based on a data file indicating geographical coordinates of the boundary thereof.
59. (New) The intelligent telematics system of claim 37 wherein the intelligent 
the traffic analytics system configured for generating a plurality of features based on the vehicle data, for at least a contiguous second subzone of the plurality of contiguous second subzones, includes the traffic analytics system configured for generating features defined by classifier data associated with the classifier.


the traffic analytics system configured for generating the plurality of features based on the vehicle data, for at least a contiguous second the traffic analytics system configured for generating a plurality of second subzone-related features from a first subset of vehicle data corresponding to a location within a contiguous second subzone.


the traffic analytics system configured for generating the plurality of second subzone-related features includes the traffic analytics system configured for generating the plurality of second 


the traffic analytics system configured for generating the plurality of second subzone-related features comprises the traffic analytics system configured for generating the plurality of second subzone related features from the first subset of vehicle data and a second subset of vehicle data includes vehicle data for a same vehicle temporally subsequent thereto.


the traffic analytics system configured for the plurality of second subzone-related features comprises the traffic analytics system configured for generating the plurality of second subzone-related features selected from a group of: average time to park, 

64. (New) The intelligent telematics system of claim 62 wherein the intelligent telematics system configured for generating the plurality of second subzone-related features comprises the intelligent telematics system configured for generating the plurality of second subzone-related features from the first subset of vehicle data and the second subset of vehicle data further includes vehicle data for a same vehicle temporally 
the traffic analytics system configured for generating the plurality of second subzone-related features comprises the traffic analytics system configured for generating the plurality of second subzone- related features from the first subset of vehicle data and the second subset of vehicle data further includes vehicle data for a same vehicle temporally 

65. (New) The intelligent telematics system of claim 64 wherein the intelligent telematics system configured for generating the plurality of second subzone-related features comprises the intelligent telematics system configured for generating a plurality of second subzone-related features selected from a group of: average dwell time, minimum dwell time, maximum dwell time, median dwell time, and standard deviation of dwell time.
20. (Currently Amended) The traffic analytics system according to claim 19 wherein the traffic analytics system configured for generating the plurality of second subzone-related features comprises the traffic analytics system configured for generating a plurality of second subzone- related features selected from a group of: average dwell time, minimum dwell time, maximum dwell time, median dwell time, and standard deviation of dwell time.
20. The method of claim 19 wherein generating the plurality of second subzone-related features comprises generating a plurality of second subzone-related features selected from a group of: average dwell time, minimum dwell time, maximum dwell time, median dwell time, and standard deviation of dwell time.
66. (New) The intelligent telematics system of claim 
the traffic analytics system configured for generating the plurality of features comprises the traffic analytics system configured for generating road network zone-related features from a fourth subset of vehicle data instances corresponding to a position within the road network zone or from a portion of the plurality of second subzone-related features.


the traffic analytics system configured for generating road network zone-related features the traffic analytics system configured for generating road network zone-related features selected from a group of: road network zone minimum ignition off, road network zone maximum ignition off, road network zone average vehicle speed, road network zone maximum vehicle speed, road network zone minimum vehicle speed, road network zone average number of unique visits/day, road network zone minimum number of unique visits/day, road network zone maximum number of unique visits/day, road network 


the traffic analytics system configured for generating road network zone-related features comprises the traffic analytics system configured for generating road network zone-related features from the portion of the plurality of second subzone-related features and are selected from a group of: road network zone average time to park, 


24. (Currently Amended) The traffic analytics system according to claim 21 wherein the traffic analytics system configured for generating road network zone-related features comprises the traffic analytics system configured for generating road network zone-related features from a third subset of vehicle data instances corresponding to a position within a road network zone and are selected from a group of: road network zone total number of visits and road network zone total number of unique visits.
24. The method of claim 21 wherein generating road network zone-related features comprises generating road network zone-related features from a third subset of vehicle data instances corresponding to a position within a road network zone and are selected from a group of: road network zone total number of visits and road network zone total number of unique visits.

25. (Currently Amended) The traffic analytics system according to claim 21 wherein the traffic analytics system configured for generating the plurality of features comprises the traffic analytics system configured for generating second subzone-road network zone-related (SSRNZR) features from a relationship of the portion of the plurality of second subzone-related features to a portion of the road network zone-related features.
25. The method of claim 21 wherein generating the plurality of features comprises generating second subzone-road network zone-related (SSRNZR) features from a relationship of the portion of the plurality of second subzone-related features to a portion of the road network zone-related features.
71. (New) The intelligent telematics system of claim 70 wherein the intelligent telematics system configured for generating 
the traffic analytics system configured for the traffic analytics system configured for generating second subzone-road network zone-related features selected from a group of: SSRNZR Minimum Vehicle Speed Ratio, SSRNZR Average Vehicle Speed Ratio, SSRNZR Maximum Vehicle Speed Ratio, SSRNZR Minimum Ignition Off Ratio, SSRNZR Maximum Ignition Off Ratio, SSRNZR Maximum Dwell Time Ratio, SSRNZR Minimum Dwell Time Ratio, SSRNZR Average Median Dwell 


further configured for, for at least a contiguous second subzone of the plurality of contiguous second 


the traffic analytics system configured for obtaining spatial relationship data comprises the traffic analytics system configured for obtaining spatial relationship data indicative of a number of contiguous second subzones adjacent the at least a contiguous second subzone of the plurality of contiguous second 

74. (New) The intelligent telematics system of claim 73 wherein the at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone is a Geohash.
29. (Original) The traffic analytics system according to claim 28 wherein the at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone is a Geohash.
29. The method of claim 28 wherein the at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone is a Geohash.
75. (New) The intelligent telematics system of claim 74 wherein the intelligent telematics system configured for obtaining spatial relationship data for the at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone comprises the intelligent 
the traffic analytics system configured for obtaining spatial relationship data for the at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone comprises the traffic analytics system configured for obtaining spatial relationship data indicative of a number of neighbours of the Geohash.

76. (New) The intelligent telematics system of claim 72 wherein the intelligent telematics system configured for obtaining spatial relationship data for the at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone comprises the intelligent telematics system configured for obtaining spatial relationship data indicative of a number of contiguous second 
the traffic analytics system configured for obtaining spatial relationship data for the at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone comprises the traffic analytics system configured for obtaining spatial relationship data indicative of a number of contiguous second 

77. (New) The intelligent telematics system of claim 74 wherein the intelligent telematics system configured for obtaining spatial relationship data for the at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone comprises the intelligent telematics system configured for obtaining spatial relationship data indicative of a number of neighbours of the Geohash having vehicle data 
the traffic analytics system configured for obtaining spatial relationship data for the at least a contiguous second subzone of the plurality of contiguous second subzones of the road network zone comprises the traffic analytics system configured for obtaining spatial relationship data indicative of a number of neighbours of the Geohash having vehicle data 

78. (New) The intelligent telematics system of claim 37 wherein the intelligent telematics system configured for processing the classification data for determining a geographic location of the road network includes the intelligent telematics system configured for processing classification data of each contiguous second subzone of the plurality of contiguous subzones of a road network zone labelled as a portion of a vehicle way.
33. (Currently Amended) The traffic analytics system according to claim 1 wherein the traffic analytics system configured for processing the classification data for determining a geographic location of the road network includes the traffic analytics system configured for processing classification data of each contiguous second subzone of the plurality of contiguous subzones of a road network zone labelled as a portion of a vehicle way.
33. The method according to claim 1 wherein processing the classification data for determining a geographic location of the road network includes processing classification data of each contiguous second subzone of the plurality of contiguous subzones of a road network zone labelled as a portion of a vehicle way.
79. (New) The intelligent telematics system of claim 
the traffic analytics system configured for generating data indicative of the geographic location of the road network includes the traffic analytics system configured for generating data indicative of each contiguous second subzone of the plurality of contiguous second subzones of a road network zone labelled as a portion of a vehicle way.


the traffic analytics system configured for generating data indicative of the geographic location the traffic analytics system configured for generating data indicative of geographical boundaries thereof.


wherein the traffic analytics system configured for processing the classification data for determining a geographic location of the road network comprises the traffic analytics system configured for including steps of: a) for each contiguous second subzone of the plurality of contiguous second 



					Examiner Comment
There is currently no prior arts rejection at this given time the understood invention.  Once non-statutory double patenting issues are corrected examiner will reassess the claims under the prior arts to make sure they are still allowable over the prior arts.
Perl et al. US 20180300816; Perl et al. US 20190102840; Stumphauzer, II et al. US 20160381325; Perl et al. US 20180075380; Joshua et al. US 20140279707; Skomra et al. US 20140357295; Hinz US 20120239281 and Damnjanovic et al. US 20200290638 are the closest arts. 
Allowable Subject Matter
Claims 37-81 would be allowable once non-statutory double patenting issue is corrected.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 37, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 37 “An intelligent telematics system comprising a plurality of monitoring devices, a first datastore, a processing resource and a network interface configured to communicatively couple the plurality of monitoring devices to the first datastore, the intelligent telematics system configured for: transmitting raw vehicle data indicative of vehicle operating conditions from the plurality of monitoring devices; over a period of time, receiving the raw vehicle data and storing the raw data in the first datastore to form second historical vehicle data; partitioning a road network area into a plurality of contiguous second subzones for defining a road network zone; selecting vehicle data indicative of vehicle operating conditions for a plurality of vehicles corresponding to the road network zone; for each of the plurality of contiguous second subzones, generating a plurality of features based on the vehicle data; generating unlabelled data includes the plurality of features for each of the plurality of contiguous second subzones; processing the unlabelled data by a classifier generated using at least one machine learning technique for classifying each second subzone of the plurality of contiguous second subzones as one of a portion of a vehicle way and not a portion of a vehicle way; forming classification data indicative of a classification of each of the plurality of contiguous second subzones; processing the classification data for determining a geographic location of the road network; 
Prior art of record fail to disclose “An intelligent telematics system comprising a plurality of monitoring devices, a first datastore, a processing resource and a network interface configured to communicatively couple the plurality of monitoring devices to the first datastore, the intelligent telematics system configured for: transmitting raw vehicle data indicative of vehicle operating conditions from the plurality of monitoring devices; over a period of time, receiving the raw vehicle data and storing the raw data in the first datastore to form second historical vehicle data; partitioning a road network area into a plurality of contiguous second subzones for defining a road network zone; selecting vehicle data indicative of vehicle operating conditions for a plurality of vehicles corresponding to the road network zone; for each of the plurality of contiguous second subzones, generating a plurality of features based on the vehicle data; generating unlabelled data includes the plurality of features for each of the plurality of contiguous second subzones; processing the unlabelled data by a classifier generated using at least one machine learning technique for classifying each second subzone of the plurality of contiguous second subzones as one of a portion of a vehicle way and not a portion of a vehicle way; forming classification data indicative of a classification of each of the plurality of contiguous second subzones; processing the classification data for determining a geographic location of the road network; and Application No.: 16/877,9823 Docket No.: G0885.70032US00 First Preliminary Amendment defining the road network includes generating data indicative of the geographic location of the road network.”.  However upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 38-81 depend on and further limit of independent claim 37, therefore claims 38-81 are considered allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683